NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

STEPHEN BREWSTER,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )    Case No. 2D17-3293
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas W. Krug, Judge.

Stephen Brewster, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.